Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Claims
Claims 1-24 are pending. Claims 2-14 have been withdrawn due to non-elected claims. Claims 1 and 15-24 have been examined.

Election/Restriction
Applicant’s election without traverse of Group II, claims 15-24 in the reply filed on 07/20/2022 is acknowledged. 
Since claim 15 includes a microfluidic device according to claim 1, claim 1 has been examined as a part of claim 15. Claims 2-14 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group I, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/20/2022. 

Priority
This application, Serial No. 16/930,664 (PGPub: US20210018499A1) was filed 07/16/2020. This application claims benefit of U.S. Provisional Patent Application 62/874,941 filed on 07/16/2019.

Information Disclosure Statements
The Information Disclosure Statement filed on 10/16/2020 has been considered by the Examiner.

Claim Objections
Claim 1 is objected to because of the following informalities: 
Claim 1 line 19 recites “… sufficient to cause a the unlabeled sub-micron sized particles to be focused…”.  The word “a” should be deleted.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16 and 19-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites “…a greater degree..”. The term “greater” is a relative term that renders the claim indefinite. The term “greater” is not defined by the claim. The specification does not provide specific definition for this term. One of ordinary skill in the art would not be apprised of the scope of the claimed range. Clarification is required.
Claim 19-24 recites the term “…about..”. which is a relative term that renders the claim indefinite. The term “about” is not defined by the claim. The specification does not provide specific definition for this term. One of ordinary skill in the art would not be apprised of the scope of the claimed range. Clarification is required.
Claim 19 is indefinite with respect to the parenthetical subject matter. It is unclear whether the limitation within the parentheses, (first flow rate) and (second flow rate), are positive limitations of the claim. Clarification is required.

Claim Interpretation
Claim 1 recites “sub-micron size particles”, which is interpreted according to the Specification Page 1 4th paragraph as “ particles with 10-1000 nm in diameter”.
Claim 1 recites “a carrier fluid”, which is interpreted according to the Specification Page 20 3rd paragraph as “ the carrier medium can be water, hydrocarbon oil, kerosene, or a combination thereof”.

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) are: “the second stage comprising a magnetic source configured to flow components of the mixed sample fluid and the optional sheathing ferrofluid”, and “the second stage comprising a magnetic source configured to produce a substantially symmetric magnetic field” in claim 1. Review of the Specification identifies that “a magnetic source” as magnets (e.g., permanent magnets) (see Specification, Page 16, 4th paragraph).
 Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 15-17, 19-21 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al., (Label-free ferrohydrodynamic cell separation of circulating tumor cells. Lab Chip. 2017;17(18):3097-3111, listed in IDS dated 10/16/2020) in view of Stone et al. (US20120080360A1), as evidenced by Zheng et al. (US20170038285A1).
Regarding claim 1, Zhao teaches throughout the publication a label free ferrohydrodynamic cell separation (FCS) device for cell sorting based on cell size difference in biocompatible ferrofluids and for enriching rare circulating tumor cells (CTCs) from patients’ blood in a biocompatible manner (Abstract).
In detail, Zhao teaches a multi-stage (Fig.1D: cells in blood were first filtered to remove debris, then focused by a ferrofluid sheath flow) microfluidic device for enriching and/or sorting unlabeled cells in a sample, the device comprising: 
a microfluidic channel having a first and second end (Fig. 1D); 
a first fluid inlet at the first end of the microfluidic channel and configured to receive a mixed sample fluid comprising the sample with the unlabeled particles combined with a first ferrofluid (Fig. 1C-D, Page 4, 1st para.: a mixture of label free RBC-lysed blood and ferrofluids was injected into the inlet A of a FCS device such as the one shown in Fig. 1C), wherein the mixed sample fluid has a first flow rate (Page 5, 2nd para.: microparticle and cell mixtures were injected into inlet A of a FCS device with a flow rate of 1.2–6 mL h−1);
a first stage after the first inlet comprising a filter region having one or more filters configured to separate a least a portion of larger microparticles or debris from the mixed sample fluid (Fig. 1D: cells in blood were first filtered to remove debris);
a second fluid inlet after the filter region (Fig. 1D: inlet B) and configured to receive an optional sheathing ferrofluid (Fig. 1D: focused by a ferrofluid sheath flow from inlet B) at a second flow rate (Page 5, 2nd para.: the flow rate of inlet B was fixed at 6 mL h−1) wherein the first ferrofluid and the sheathing ferrofluid each comprise a plurality of magnetic nanoparticles, a surfactant and a carrier fluid (Page 10, last para.: have developed a water-based ferrofluid with maghemite nanoparticles; Page 11, 1st para.: the nanoparticles were functionalized with a graft copolymer as surfactants to prevent them from coming too close to one another when there was a magnetic field); 
a second stage located after the second fluid inlet configured to flow components of the mixed sample fluid and the optional sheathing ferrofluid (Fig. 1D: section between inlet B and the outlets), the second stage comprising a magnetic source (Fig. 1D, Page 5: permanent magnets) configured to produce a magnetic field having a field minimum and sufficient to cause the unlabeled particles to be focused in the microfluidic channel of the second stage as a function of the size of the particles (Fig. 3, Page 3, last para. bridging to Page 4, 1st para.: a nonuniform magnetic field gradient induces an imaginary dipole moment in these “magnetic holes”, and generates a size-dependent magnetic body force, also referred to as magnetic buoyancy force that pushes the cells away to a magnetic field minima; forces on the cells can therefore sort them based on their size difference in a continuous ferrofluid flow; large cells including CTCs and some WBCs experienced more size-dependent magnetic buoyance force than smaller WBCs, resulting in a spatial separation between them at the outlets of the device); and 
at least a first and second outlet at the second end of the microfluidic channel (Fig. 1D: 6 outlets), wherein the first outlet is positioned to receive unlabeled cells in fluid flowing along a center of the microfluidic channel (Fig. 1D and Fig. 3: outlets 3 and 4 are located along a center of the microfluidic channel) and wherein the second outlet has at least one opening positioned to receive unlabeled cells in fluid flowing along a periphery of the microfluidic channel (Fig. 1D and Fig. 3: outlets 1 and 6 are located along a periphery of the microfluidic channel).
Zhao does not specifically teach that the microfluidic device is for separating or sorting unlabeled sub-micron size particles in a sample. Zhao does not teach a substantially symmetric magnetic field having a field minimum along an inner longitudinal axis of the microfluidic channel and unlabeled sub-micron sized particles to be focused toward a center of the microfluidic channel.
Stone teaches systems and methods for the manipulation of particles within channels such as microfluidic channels are provided. In one set of embodiments, magnets are positioned around a channel. As a fluid containing magnetic and non-magnetic particles flows through the channel, the magnetic field created by the magnets can be used to transport the magnetic and/or non-magnetic particles to desired locations within the channel, which may useful in some cases for causing some separation of the particles (Abstract).
In detail, Stone teaches non-magnetic particles that may be used herein include, for example, cells, proteins, viruses, spores, macromolecules, beads (Par. 39). It is known in the art that most viruses have a size ranging from 20 nm to 400 nm as evidenced by Zheng et al. (Zheng, Par. 125), therefore Stone teaches separation of sub-micron size particles.
Stone teaches that in some embodiments, such as the examples shown in FIGS. 1A-1B and 3A-3B, the magnets can be arranged to produce a magnetic field having a magnetic field minimum positioned substantially along the center axis of the channel (Par. 35), and in some embodiments, passing a fluid comprising a mixture of magnetic and non-magnetic particles through the channel while applying the magnetic field may produce a first portion, containing the center axis of the channel, that is enriched in non-magnetic particles, and a second portion of the fluid that is enriched in magnetic particles (Par. 35).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the microfluidic device of Zhao, to separate unlabeled sub-micron size particles in a sample, and to place the magnet in a position such that it generates a substantially symmetric magnetic field having a field minimum along an inner longitudinal axis of the microfluidic channel for focusing unlabeled sub-micron sized particles toward a center of the microfluidic channel, as taught by Stone, since doing so would transport non-magnetic particles to a small volume within the channel which can be used for continuous sorting the particles as taught by Stone (Stone, Par. 28). In addition, separating unlabeled sub-micron size particles would expand the application range of the device of Zhao so that a wider range of samples can be tested.
One of skill in the art would have a reasonable expectation of success in combining Zhao with Stone because both are directed to a microfluidic device using a magnet and a ferrofluid to separating target particles. In addition, since Zhao teaches using a nonuniform magnetic field gradient having a field minimum to sort them based on their size difference in a continuous ferrofluid flow (Zhao, Fig. 3, Page 3, last para. bridging to Page 4, 1st para.), it would be obvious to adjust the position of the magnet to place a field minimum along an inner longitudinal axis of the microfluidic channel as taught by Stone. 

Regarding claim 15,  Zhao teaches a method of enriching and/or sorting unlabeled particles in a sample comprising a plurality of components (Abstract: ferrohydrodynamic cell separation (FCS), a label-free method that conducted cell sorting based on cell size difference in biocompatible ferrofluids; enriching rare CTCs from patients’ blood), the method comprising:
introducing a mixed sample fluid comprising the sample with the unlabeled, sub- micron size particles and a first ferrofluid into the first fluid inlet of a multi-stage microfluidic device according to claim 1 (Fig. 1C-D, Page 4, 1st para.: a mixture of label free RBC-lysed blood and ferrofluids was injected into the inlet A of a FCS device such as the one shown in Fig. 1C; Zhao in view of Stone teaches the microfluidic device according to claim 1 as outlined in detail above) at a first flow rate (Page 5, 2nd para.: microparticle and cell mixtures were injected into inlet A of a FCS device with a flow rate of 1.2–6 mL h−1); 
filtering large debris and particles from the mixed sample fluid in the first stage of the device (Fig. 1D: cells in blood were first filtered to remove debris); 
flowing the mixed sample fluid through the second stage of the device (Fig. 1D: Cells in blood were focused by a ferrofluid sheath flow from inlet B) such that the substantially symmetric magnetic field produced by the magnetic force in the second stage hydrodynamically focuses the unlabeled sub-micron sized particles in the mixed sample fluid (Fig. 3, Page 3, last para. bridging to Page 4, 1st para.: a nonuniform magnetic field gradient induces an imaginary dipole moment in these “magnetic holes”, and generates a size-dependent magnetic body force, also referred to as magnetic buoyancy force that pushes the cells away to a magnetic field minima; forces on the cells can therefore sort them based on their size difference in a continuous ferrofluid flow; large cells including CTCs and some WBCs experienced more size-dependent magnetic buoyance force than smaller WBCs, resulting in a spatial separation between them at the outlets of the device).
Zhao does not specifically teach that the method is for separating or sorting unlabeled sub-micron size particles in a sample. Zhao does not teach that the method wherein unlabeled particles in the mixed sample fluid move toward a center of the microfluidic channel of the second stage, such that the unlabeled sub-micron sized particles in fluid flowing along a center of the microfluidic channel flow toward a first outlet.
Stone teaches systems and methods for the manipulation of particles within channels such as microfluidic channels are provided. In one set of embodiments, magnets are positioned around a channel. As a fluid containing magnetic and non-magnetic particles flows through the channel, the magnetic field created by the magnets can be used to transport the magnetic and/or non-magnetic particles to desired locations within the channel, which may useful in some cases for causing some separation of the particles (Abstract).
In detail, Stone teaches non-magnetic particles that may be used herein include, for example, cells, proteins, viruses, spores, macromolecules, beads (Par. 39). It is known in the art that most viruses have a size ranging from 20 nm to 400 nm as evidenced by Zheng et al. (Zheng, Par. 125), therefore Stone teaches separation of sub-micron size particles.
Stone teaches (Par. 35) in some embodiments, such as the examples shown in FIGS. 1A-1B and 3A-3B, the magnets can be arranged to produce a magnetic field having a magnetic field minimum positioned substantially along the center axis of the channel, and in some embodiments, passing a fluid comprising a mixture of magnetic and non-magnetic particles through the channel while applying the magnetic field may produce a first portion, containing the center axis of the channel, that is enriched in non-magnetic particles, and a second portion of the fluid that is enriched in magnetic particles. Stone teaches (Fig. 1A, Par. 53) that non-magnetic particles 26 may be transported through the baffle and through outlet 18B while magnetic particles 22 may be excluded from the baffle, exiting the channel through outlet 18A.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the microfluidic device of Zhao, to separate unlabeled sub-micron size particles in a sample, and to place the magnet in a position such that it focuses unlabeled particles in the mixed sample fluid to move toward a center of the microfluidic channel of the second stage causing the unlabeled sub-micron sized particles in fluid flowing along a center of the microfluidic channel flow toward a first outlet, as taught by Stone, doing so would transport non-magnetic particles to a small volume within the channel which can be used for continuous sorting the particles as taught by Stone (Stone, Par. 28). In addition, separating unlabeled sub-micron size particles would expand the application range of the device of Zhao so that a wider range of sample can be tested.
One of skill in the art would have a reasonable expectation of success in combining Zhao with Stone because both are directed to a microfluidic device using a magnet and a ferrofluid to separating target particles. In addition, since Zhao teaches using a nonuniform magnetic field gradient having a field minimum to sort them based on their size difference in a continuous ferrofluid flow (Zhao, Fig. 3, Page 3, last para. bridging to Page 4, 1st para.), it would be obvious to adjust the position of the magnet to place a field minimum along an inner longitudinal axis of the microfluidic channel as taught by Stone. 

Regarding claim 16, Zhao in view of Stone teaches the method of claim further comprising: 
introducing a sheathing ferrofluid into the second fluid inlet of the microfluidic device at a second flow rate (Zhao: Fig. 1D: focused by a ferrofluid sheath flow from inlet B; Page 5, 2nd para.: the flow rate of inlet B was fixed at 6 mL h−1), such that sheath flow of the sheathing fluid in combination with the substantially symmetric magnetic field functions to cause a first sub-population of the sub-micron sized particles in the mixed fluid sample to be focused toward a center of the microfluidic channel of the second stage to a greater degree than a second sub-population of the sub-micron sized particles, such that a majority of the first sub-population of sub-micron particles flows to the first outlet and a majority of the second population of sub-micron particles flows to the second outlet (these limitations has been taught by Zhao in view of Stone as outlined above as applied to claims 1 and 15, which will not be repeated here).
Zhao in view of Stone also teach that magnetic buoyancy force that pushes the cells away to a magnetic field minima; forces on the cells can therefore sort them based on their size difference in a continuous ferrofluid flow; large cells experienced more size-dependent magnetic buoyance force than smaller cells, resulting in a spatial separation between them at the outlets of the device (Zhao, Fig. 3, Page 3, last para. bridging to Page 4, 1st para.). Therefore Zhao in view of Stone teach that larger particles experienced more size-dependent magnetic buoyance force than smaller particles thus larger cells are pushed closer to the magnetic field minimum. These teachings read on the limitations of “the second sub-population of the sub-micron sized particles having an average diameter smaller than the average diameter of the first population of sub-micron sized particles”.

Regarding claim 17, Zhao in view of Stone teaches the method wherein the sample is a biological sample selected from the group consisting of: blood plasma, extracellular fluid, and blood that has been processed to remove blood cells, wherein the biological sample comprises a plurality of components (Zhao, Page 4, 1st para.: RBC-lysed blood; large cells including CTCs and some WBCs).

Regarding claim 19, Zhao in view of Stone teaches the method wherein the ratio of flow rate of the mixed fluid sample (first flow rate) to the flow rate of the sheathing ferrofluid (second flow rate) is about 1:3 to 1:10 (Zhao, Page 5, 2nd para.: microparticle and cell mixtures were injected into inlet A of a FCS device with a flow rate of 1.2–6 mL h−1; the flow rate of inlet B was fixed at 6 mL h−1. Therefore Zhao teaches the ratio of the first flow rate to the second flow rate is 1:1 to 1:5). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 979 F.2d 1575, 16 USPOQ2d 1934 (Fed. Cir. 1990}.See MPEP § 2144.05 (I).

Regarding claim 20, Zhao in view of Stone teaches the method wherein the flow rate of the fluid sample at the first inlet is about 0.01 - 20 µL/min (Zhao, Page 5, 2nd para.: microparticle and cell mixtures were injected into inlet A of a FCS device with a flow rate of 1.2–6 mL h−1, which are equal to 20 µL/min -100 µL/min). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 979 F.2d 1575, 16 USPOQ2d 1934 (Fed. Cir. 1990}.See MPEP § 2144.05 (I).

Regarding claim 21, Zhao in view of Stone teaches the method wherein the flow rate of sheathing fluid is about 0.03-200 µL/min (Zhao, Page 5, 2nd para.: the flow rate of inlet B was fixed at 6 mL h−1, which is equal to 100 µL/min). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 979 F.2d 1575, 16 USPOQ2d 1934 (Fed. Cir. 1990}.See MPEP § 2144.05 (I).

Regarding claim 23, Zhao in view of Stone teaches the method wherein the mixed sample fluid has a concentration of magnetic nanoparticles of about 0.01% to 0.6% (v/v) (Zhao, Page 11, 1st para.: we chose a 0.26% (v/v) ferrofluid concentration). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 979 F.2d 1575, 16 USPOQ2d 1934 (Fed. Cir. 1990}.See MPEP § 2144.05 (I).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al., (Label-free ferrohydrodynamic cell separation of circulating tumor cells. Lab Chip. 2017;17(18):3097-3111) in view of Stone et al. (US20120080360A1), as evidenced by Zheng et al. (US20170038285A1), as applied to claims 1 and 15-16 above, further in view of Kapur et al.  (US20160123858A1).
Regarding claim 18, Zhao in view of Stone teaches the method according to claims 1and 15-16 as outlined in detail above.
Zhao in view of Stone teaches non-magnetic particles that may be used herein include, for example, cells, proteins, viruses, spores, macromolecules, beads (Par. 39).
Zhao in view of Stone does not specifically teach that at least one of the first or second sub-population of sub-micron sized particles are exosomes.
Kapur teaches methods of changing a concentration of particles within a fluid sample in a microfluidic device (Par. 23). Kapur teaches the microfluidic devices further include one or more magnets establishing a magnetic field gradient across the first and/or second microfluidic channel (Par. 7). The method further includes driving the fluid sample through the first microfluidic channel at a volumetric flow rate that results in the formation of a localized streamline at or near a center of the first microfluidic channel, in which the multiple first types of particles are focused into the localized streamline (Par. 29). Kapur also teaches that particles within a sample can have any size which allows them to transported within the microfluidic channel, such as exosome (Par. 44, Par. 65).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified method of Zhao in view of Stone, to include exosome as the particles to be analyzed, as taught by Kapur, for the purpose of expanding the application range of the device of Zhao so that a wider range of samples can be tested.
One of skill in the art would have a reasonable expectation of success in combining Zhao in view of Stone with Kapur because both are directed to a method of focusing sub-micron size particles into a localized streamline.

Claims 22 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al., (Label-free ferrohydrodynamic cell separation of circulating tumor cells. Lab Chip. 2017;17(18):3097-3111) in view of Stone et al. (US20120080360A1), as evidenced by Zheng et al. (US20170038285A1), as applied to claims 1 and 15-16 above, further in view of Zhao et al., (Biocompatible and label-free separation of cancer cells from cell culture lines from white blood cells in ferrofluids. Lab Chip. 2017;17(13):2243-2255, hereinafter “Zhao-2”, listed in IDS dated 10/16/2020).
Regarding claim 22, Zhao in view of Stone teaches the method according to claims 1 and 15-16 as outlined in detail above.
Zhao in view of stone teaches the flow rate of the mixed sample fluid is about 1 µL/min (Stone, Par. 79: in this example, polystyrene beads with diameters of 10 to 15 microns were used as non-magnetic particles. The beads were mixed with a 200 mM solution of Gd-DTPA; the solution was transported at volumetric flow rates of 1-2 microliters per minute).
Zhao in view of stone does not teach that the method wherein the flow rate of sheathing fluid is about 3-10 µL/min.
Zhao-2 teaches label-free cell separation method using ferrofluids that can separate a variety of low-concentration cancer cells from cell culture lines from undiluted white blood cells (Abstract). Zhao-2 teaches flow rates of cell inlet (inlet A in Fig. 1c) can be 0.5–20 µL/min (Fig. 4 (h)). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 979 F.2d 1575, 16 USPOQ2d 1934 (Fed. Cir. 1990}.See MPEP § 2144.05 (I).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the method of Zhao in view of Stone, to use a flow rate of 3-10 µL/min, as taught by Zhao-2, since Zhao-2 tested a range of workable flow rates (see Zhao-2, Fig. 4 (h)) upon optimization (Zhao-2, Page 11, 2nd para.), which can be applied to similar method of Zhao in view of Stone so that suitable flow rate can be used for various particles.
One of skill in the art would have a reasonable expectation of success in combining Zhao in view of Stone with Zhao-2 because both are directed to a method of focusing sub-micron size particles into a localized streamline.

Regarding claim 24, Zhao in view of Stone teaches the method according to claims 1and 15-16 as outlined in detail above.
Zhao in view of Stone teaches every 1 mL of whole blood was lysed and WBCs were then collected by spinning down the solution and the pellet was suspended in 1 mL of ferrofluid (Zhao, Page 7, last para.). Zhao in view of stone teaches ferrofluids are being used as sheath flow (Zhao, Page 7, 3rd para.). Therefore Zhao teaches the sheathing ferrofluid has a volume concentration of magnetic nanoparticles similar to the volume concentration of magnetic nanoparticles in the mixed sample fluid.
Zhao in view of stone does not teach the method wherein the sheathing ferrofluid has a volume concentration of magnetic nanoparticles of about 50% to 90% of the volume concentration of magnetic nanoparticles in the mixed sample fluid. 
Zhao-2 teaches device optimization via simulations and calibrations (Page 10, last two para.). Zhao-2 disclosed optimization of the device and method using various ferrofluid concentrations (e.g.: 0.13–0.39% v/v) (Page 10, last para.). Therefore Zhao-2 teaches the ferrofluidic concentration can be varied for the optimization of the device and method along with other parameters such as particle size, flow rate etc..
Although Zhao in view of Stone and in further view of Zhao-2 does not teach the method wherein the sheathing ferrofluid has a volume concentration of magnetic nanoparticles of about 50% to 90% of the volume concentration of magnetic nanoparticles in the mixed sample fluid, Zhao-2 teaches the volume concentration of magnetic nanoparticles in a fluid can be optimized along with other parameters such as cell/particle size and flow rates. In addition, it has long been settled to be no more than routine experimentation for one of ordinary skill in the art to discover an optimum value for a result effective variable.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum of workable ranges by routine experimentation”  Application of Aller, 220 F.2d 454, 456, 105 USPQ 233, 235-236 (C.C.P.A. 1955).  “No invention is involved in discovering optimum ranges of a process by routine experimentation.”  Id. at 458, 105 USPQ at 236-237.  The “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.” Since applicant has not disclosed that the specific limitations recited in instant claim ”the sheathing ferrofluid has a volume concentration of magnetic nanoparticles of about 50% to 90% of the volume concentration of magnetic nanoparticles in the mixed sample fluid” are for any particular purpose or solve any stated problem, and the prior art teaches that the volume concentration of magnetic nanoparticles in a fluid may be varied because different types of cells/particles might needs different volume concentration of magnetic nanoparticles in a fluid. Absent unexpected results, it would have been obvious for one of ordinary skill to discover the optimum workable ranges of the methods disclosed by the prior art by normal optimization procedures known in the field of ferrohydrodynamic cell separation. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 15 20 and 23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 10 of U.S. Patent No. US10676719B2 (hereinafter ‘719), in view of Stone et al. (US20120080360A1), as evidenced by Zheng et al. (US20170038285A1).
Regarding claim 1, ‘719 teaches A kit for separating unlabeled rare cells from a sample of whole blood (‘719 claim 1).
In detail, ‘719 teaches a multi-stage microfluidic device for enriching and/or sorting unlabeled cells in a sample (‘719 claim 1), the device comprising: 
a microfluidic channel having a first and second end (‘719 claim 1); 
a first fluid inlet at the first end of the microfluidic channel and configured to receive a mixed sample fluid comprising the sample with the unlabeled particles combined with a first ferrofluid, wherein the mixed sample fluid has a first flow rate (‘719 claim 1);
a first stage after the first inlet comprising a filter region having one or more filters configured to separate a least a portion of larger microparticles or debris from the mixed sample fluid (‘719 claim 1);
a second fluid inlet after the filter region (‘719 claim 1) wherein the first ferrofluid comprise a plurality of magnetic nanoparticles, a surfactant and a carrier fluid (‘719 claim 1); 
a second stage located after the second fluid inlet configured to flow components of the mixed sample fluid configured to produce a magnetic field and sufficient to cause the unlabeled particles to be focused in the microfluidic channel of the second stage as a function of the size of the particles (‘719 claim 1); and 
at least a first and second outlet at the second end of the microfluidic channel wherein the unlabeled rare cells are spatially separated from the sample and into one of the two or more outlets (719 claim 1).
‘719 does not specifically teach that the microfluidic device is for separating or sorting unlabeled sub-micron size particles in a sample. ‘719 does not teach a substantially symmetric magnetic field having a field minimum along an inner longitudinal axis of the microfluidic channel and unlabeled sub-micron sized particles to be focused toward a center of the microfluidic channel. ‘719 does not teach the first outlet is positioned to receive unlabeled cells in fluid flowing along a center of the microfluidic channel and the second outlet has at least one opening positioned to receive unlabeled cells in fluid flowing along a periphery of the microfluidic channel.
Stone teaches systems and methods for the manipulation of particles within channels such as microfluidic channels are provided. In one set of embodiments, magnets are positioned around a channel. As a fluid containing magnetic and non-magnetic particles flows through the channel, the magnetic field created by the magnets can be used to transport the magnetic and/or non-magnetic particles to desired locations within the channel, which may useful in some cases for causing some separation of the particles (Abstract).
In detail, Stone teaches non-magnetic particles that may be used herein include, for example, cells, proteins, viruses, spores, macromolecules, beads (Par. 39). It is known in the art that most viruses have a size ranging from 20 nm to 400 nm as evidenced by Zheng et al. (Zheng, Par. 125), therefore Stone teaches separation of sub-micron size particles.
Stone teaches (Par. 35) in some embodiments, such as the examples shown in FIGS. 1A-1B and 3A-3B, the magnets can be arranged to produce a magnetic field having a magnetic field minimum positioned substantially along the center axis of the channel, and in some embodiments, passing a fluid comprising a mixture of magnetic and non-magnetic particles through the channel while applying the magnetic field may produce a first portion, containing the center axis of the channel, that is enriched in non-magnetic particles, and a second portion of the fluid that is enriched in magnetic particles.
Stone teaches non-magnetic particles 26 may be transported through the baffle and through outlet 18B, while magnetic particles 22 may be excluded from the baffle, exiting the channel through outlet 18A; similar types of physical separation techniques may be used, for example, to separate non-magnetic particles from other non-magnetic particles (Fig. 1A, Par. 53).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the microfluidic device of ‘719, to separate unlabeled sub-micron size particles in a sample, and to place the magnet in a position such that it generates a substantially symmetric magnetic field having a field minimum along an inner longitudinal axis of the microfluidic channel for focusing unlabeled sub-micron sized particles toward a center of the microfluidic channel, as taught by Stone. It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the microfluidic device of ‘719, to position a first outlet to receive unlabeled cells in fluid flowing along a center of the microfluidic channel, as taught by Stone, to arrive at the claimed invention. Doing so would transport non-magnetic particles to a small volume within the channel which can be used for continuous sorting the particles as taught by Stone (Stone, Par. 28). In addition, separating unlabeled sub-micron size particles would expand the application range of the device of ‘719 so that a wider range of sample can be tested.
One of skill in the art would have a reasonable expectation of success in combining ‘719 with Stone because both are directed to a microfluidic device using a magnet and a ferrofluid to separating target particles. In addition, ‘719 teaches using a nonuniform magnetic field gradient to sort the particles based on their size difference in a continuous ferrofluid flow (‘719, claim 1), it would be straight forward to adjust the position of the magnet to place a field minimum along an inner longitudinal axis of the microfluidic channel as taught by Stone. 

Regarding claim 15,  ‘719 teaches a method for separating unlabeled rare cells from a sample of whole blood using a kit (719 claim 10), the method comprising:
introducing a mixed sample fluid comprising the sample with the unlabeled, sub- micron size particles and a first ferrofluid into the first fluid inlet of a multi-stage microfluidic device according to claim 1 at a first flow rate (‘719 claims 1 and 10); 
filtering large debris and particles from the mixed sample fluid in the first stage of the device (‘719 claim 10); 
flowing the mixed sample fluid through the second stage of the device such that the substantially symmetric magnetic field produced by the magnetic force in the second stage hydrodynamically focuses the unlabeled sub-micron sized particles in the mixed sample fluid (‘719 claim 10).
‘719 does not specifically teach that the method is for separating or sorting unlabeled sub-micron size particles in a sample. Zhao does not teach that the method wherein unlabeled particles in the mixed sample fluid move toward a center of the microfluidic channel of the second stage, such that the unlabeled sub-micron sized particles in fluid flowing along a center of the microfluidic channel flow toward a first outlet.
Stone teaches systems and methods for the manipulation of particles within channels such as microfluidic channels are provided. In one set of embodiments, magnets are positioned around a channel. As a fluid containing magnetic and non-magnetic particles flows through the channel, the magnetic field created by the magnets can be used to transport the magnetic and/or non-magnetic particles to desired locations within the channel, which may useful in some cases for causing some separation of the particles (Abstract).
In detail, Stone teaches non-magnetic particles that may be used herein include, for example, cells, proteins, viruses, spores, macromolecules, beads (Par. 39). It is known in the art that most viruses have a size ranging from 20 nm to 400 nm as evidenced by Zheng et al. (Zheng, Par. 125), therefore Stone teaches separation of sub-micron size particles.
Stone teaches (Par. 35) in some embodiments, such as the examples shown in FIGS. 1A-1B and 3A-3B, the magnets can be arranged to produce a magnetic field having a magnetic field minimum positioned substantially along the center axis of the channel, and in some embodiments, passing a fluid comprising a mixture of magnetic and non-magnetic particles through the channel while applying the magnetic field may produce a first portion, containing the center axis of the channel, that is enriched in non-magnetic particles, and a second portion of the fluid that is enriched in magnetic particles. Stone teaches (Fig. 1A, Par. 53) that non-magnetic particles 26 may be transported through the baffle and through outlet 18B while magnetic particles 22 may be excluded from the baffle, exiting the channel through outlet 18A; similar types of physical separation techniques may be used, for example, to separate non-magnetic particles from other non-magnetic particles.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the microfluidic device of ‘719, to separate or sort unlabeled sub-micron size particles in a sample, and to place the magnet in a position such that it focuses unlabeled particles in the mixed sample fluid to move toward a center of the microfluidic channel of the second stage and the unlabeled sub-micron sized particles in fluid flowing along a center of the microfluidic channel flow toward a first outlet, as taught by Stone, doing so would transport non-magnetic particles to a small volume within the channel which can be used for continuous sorting the particles as taught by Stone (Stone, Par. 28). In addition, separating unlabeled sub-micron size particles would expand the application range of the device of ‘719 so that a wider range of sample can be tested.
One of skill in the art would have a reasonable expectation of success in combining ‘719 with Stone because both are directed to a microfluidic device using a magnet and a ferrofluid to separating target particles. In addition, ‘719 teaches using a nonuniform magnetic field gradient to sort the particles based on their size difference in a continuous ferrofluid flow (‘719, claims 1 and 10), it would be straight forward to adjust the position of the magnet to place a field minimum along an inner longitudinal axis of the microfluidic channel as taught by Stone. 

Regarding claim 20, ‘719 in view of Stone teaches the method wherein the flow rate of the fluid sample at the first inlet is about 0.01 - 20 µL/min (‘719 claim 1: a flow rate of about 20 μ/min to about 100 μ/min). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 979 F.2d 1575, 16 USPOQ2d 1934 (Fed. Cir. 1990}.See MPEP § 2144.05 (I).

Regarding claim 23, ‘719 in view of Stone teaches the method wherein the mixed sample fluid has a concentration of magnetic nanoparticles of about 0.01% to 0.6% (v/v) (‘719 claim 1: the volume fraction of nano-sized magnetic particles is about 0.2% to about 1%). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 979 F.2d 1575, 16 USPOQ2d 1934 (Fed. Cir. 1990}.See MPEP § 2144.05 (I).

provisional nonstatutory double patenting rejection 
Claims 1, 15, 17 and 23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 12 and 14 of copending Application No. 16/606872 (hereinafter ‘872) in view of Stone et al. (US20120080360A1), as evidenced by Zheng et al. (US20170038285A1). Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding claim 1, ‘872 teaches a multi-stage microfluidic device for enriching and/or sorting unlabeled cells in a sample (‘872 claim 14), the device comprising: 
a microfluidic channel having a first and second end (‘872 claim 14); 
a first fluid inlet at the first end of the microfluidic channel and configured to receive a mixed sample fluid, wherein the mixed sample fluid has a first flow rate (‘872 claim 14);
a first stage after the first inlet comprising a filter region having one or more filters configured to separate a least a portion of larger microparticles or debris from the mixed sample fluid (‘872 claim 12);
a second fluid inlet after the filter region wherein the first ferrofluid comprise a plurality of magnetic nanoparticles, a surfactant and a carrier fluid (‘872 claims 1 and 14); 
a second stage located after the second fluid inlet configured to flow components of the mixed sample fluid configured to produce a magnetic field and sufficient to cause the unlabeled particles to be focused in the microfluidic channel of the second stage as a function of the size of the particles (‘872 claim 1); and 
at least a first and second outlet at the second end of the microfluidic channel wherein the unlabeled rare cells are spatially separated from the sample and into one of the two or more outlets (‘872 claim 1).
‘872 does not specifically teach that the microfluidic device is for separating or sorting unlabeled sub-micron size particles in a sample. ‘872 does not teach the sample with the unlabeled particles is combined with a first ferrofluid. 872 does not teach a substantially symmetric magnetic field having a field minimum along an inner longitudinal axis of the microfluidic channel and unlabeled sub-micron sized particles to be focused toward a center of the microfluidic channel. ‘719 does not teach the first outlet is positioned to receive unlabeled cells in fluid flowing along a center of the microfluidic channel and the second outlet has at least one opening positioned to receive unlabeled cells in fluid flowing along a periphery of the microfluidic channel.
Stone teaches systems and methods for the manipulation of particles within channels such as microfluidic channels are provided. In one set of embodiments, magnets are positioned around a channel. As a fluid containing magnetic and non-magnetic particles flows through the channel, the magnetic field created by the magnets can be used to transport the magnetic and/or non-magnetic particles to desired locations within the channel, which may useful in some cases for causing some separation of the particles (Abstract).
In detail, Stone teaches non-magnetic particles that may be used herein include, for example, cells, proteins, viruses, spores, macromolecules, beads (Par. 39). It is known in the art that most viruses have a size ranging from 20 nm to 400 nm as evidenced by Zheng et al. (Zheng, Par. 125), therefore Stone teaches separation of sub-micron size particles.
Stone teaches (Par. 35) in some embodiments, such as the examples shown in FIGS. 1A-1B and 3A-3B, the magnets can be arranged to produce a magnetic field having a magnetic field minimum positioned substantially along the center axis of the channel, and in some embodiments, passing a fluid comprising a mixture of magnetic and non-magnetic particles through the channel while applying the magnetic field may produce a first portion, containing the center axis of the channel, that is enriched in non-magnetic particles, and a second portion of the fluid that is enriched in magnetic particles.
Stone teaches non-magnetic particles 26 may be transported through the baffle and through outlet 18B, while magnetic particles 22 may be excluded from the baffle, exiting the channel through outlet 18A; similar types of physical separation techniques may be used, for example, to separate non-magnetic particles from other non-magnetic particles (Fig. 1A, Par. 53).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the microfluidic device of ‘872, to separate or sort unlabeled sub-micron size particles in a sample, to mix the sample with a ferrofluid at the first inlet, and to place the magnet in a position such that it generates a substantially symmetric magnetic field having a field minimum along an inner longitudinal axis of the microfluidic channel and unlabeled sub-micron sized particles to be focused toward a center of the microfluidic channel, as taught by Stone. It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the microfluidic device of ‘872, to position a first outlet to receive unlabeled cells in fluid flowing along a center of the microfluidic channel, as taught by Stone, to arrive at the claimed invention. Doing so would transport non-magnetic particles to a small volume within the channel which can be used for continuous sorting the particles as taught by Stone (Stone, Par. 28). In addition, separating unlabeled sub-micron size particles would expand the application range of the device of ‘872 so that a wider range of sample can be tested.
One of skill in the art would have a reasonable expectation of success in combining ‘872 with Stone because both are directed to a microfluidic device using a magnet and a ferrofluid to separating target particles. In addition, ‘872 teaches using a nonuniform magnetic field gradient to sort the particles based on their size difference in a continuous ferrofluid flow (‘872, claim 1), it would be straight forward to adjust the position of the magnet to place a field minimum along an inner longitudinal axis of the microfluidic channel as taught by Stone. 

Regarding claim 15,  ‘872 teaches a method for separating unlabeled rare cells from a sample of whole blood using a kit (‘872 claim 1), the method comprising:
introducing a mixed sample fluid comprising the sample with the unlabeled, sub- micron size particles and a first ferrofluid into the first fluid inlet of a multi-stage microfluidic device according to claim 1 at a first flow rate (‘872 claims 1 and 14); 
filtering large debris and particles from the mixed sample fluid in the first stage of the device (‘872 claim 12); 
flowing the mixed sample fluid through the second stage of the device such that the substantially symmetric magnetic field produced by the magnetic force in the second stage hydrodynamically focuses the unlabeled sub-micron sized particles in the mixed sample fluid (‘872 claim 1).
‘872 does not specifically teach that the method is for separating or sorting unlabeled sub-micron size particles in a sample. Zhao does not teach that the method wherein unlabeled particles in the mixed sample fluid move toward a center of the microfluidic channel of the second stage, such that the unlabeled sub-micron sized particles in fluid flowing along a center of the microfluidic channel flow toward a first outlet.
Stone teaches systems and methods for the manipulation of particles within channels such as microfluidic channels are provided. In one set of embodiments, magnets are positioned around a channel. As a fluid containing magnetic and non-magnetic particles flows through the channel, the magnetic field created by the magnets can be used to transport the magnetic and/or non-magnetic particles to desired locations within the channel, which may useful in some cases for causing some separation of the particles (Abstract).
In detail, Stone teaches non-magnetic particles that may be used herein include, for example, cells, proteins, viruses, spores, macromolecules, beads (Par. 39). It is known in the art that most viruses have a size ranging from 20 nm to 400 nm as evidenced by Zheng et al. (Zheng, Par. 125), therefore Stone teaches separation of sub-micron size particles.
Stone teaches (Par. 35) in some embodiments, such as the examples shown in FIGS. 1A-1B and 3A-3B, the magnets can be arranged to produce a magnetic field having a magnetic field minimum positioned substantially along the center axis of the channel, and in some embodiments, passing a fluid comprising a mixture of magnetic and non-magnetic particles through the channel while applying the magnetic field may produce a first portion, containing the center axis of the channel, that is enriched in non-magnetic particles, and a second portion of the fluid that is enriched in magnetic particles. Stone teaches (Fig. 1A, Par. 53) that non-magnetic particles 26 may be transported through the baffle and through outlet 18B while magnetic particles 22 may be excluded from the baffle, exiting the channel through outlet 18A; similar types of physical separation techniques may be used, for example, to separate non-magnetic particles from other non-magnetic particles.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the microfluidic device of ‘872, to separate or sort unlabeled sub-micron size particles in a sample, and to place the magnet in a position such that it focuses unlabeled particles in the mixed sample fluid to move toward a center of the microfluidic channel of the second stage and the unlabeled sub-micron sized particles in fluid flowing along a center of the microfluidic channel flow toward a first outlet, as taught by Stone, doing so would transport non-magnetic particles to a small volume within the channel which can be used for continuous sorting the particles as taught by Stone (Stone, Par. 28). In addition, separating unlabeled sub-micron size particles would expand the application range of the device of ‘872 so that a wider range of sample can be tested.
One of skill in the art would have a reasonable expectation of success in combining ‘872 with Stone because both are directed to a microfluidic device using a magnet and a ferrofluid to separating target particles. In addition, ‘872 teaches using a nonuniform magnetic field gradient to sort the particles based on their size difference in a continuous ferrofluid flow (‘872, claims 1 and 14), it would be straight forward to adjust the position of the magnet to place a field minimum along an inner longitudinal axis of the microfluidic channel as taught by Stone. 
Regarding claim 17, ‘872 in view of Stone teaches the method wherein the sample is a biological sample selected from the group consisting of: blood plasma, extracellular fluid, and blood that has been processed to remove blood cells, wherein the biological sample comprises a plurality of components (‘872 claim 1).
Regarding claim 23, ‘872 in view of Stone teaches the method wherein the mixed sample fluid has a concentration of magnetic nanoparticles of about 0.01% to 0.6% (v/v) (‘872 claim 2: he ferrofluid concentration is tunable from about 0% to 10% volume fraction of the magnetic particles in the ferrofluid). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 979 F.2d 1575, 16 USPOQ2d 1934 (Fed. Cir. 1990}.See MPEP § 2144.05 (I).

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOYAN ZOU whose telephone number is (571)272-1067. The examiner can normally be reached Mon-Fri 9:00 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on (571)272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/XIAOYAN ZOU/           Examiner, Art Unit 1641                                                                                                                                                                                             

/REBECCA M GIERE/             Primary Examiner, Art Unit 1641